          Case 2:18-cv-00543-GMN-NJK Document 19 Filed 10/23/18 Page 1 of 3


1    REBECCA BRUCH, ESQ. (SBN 7289)
     ERICKSON, THORPE & SWAINSTON, LTD.
2    99 W. Arroyo Street
     Reno, Nevada 89509
3    Tel. (775)786-3930
     Fax. (775)786-4160
4    Attorneys for Defendants
5
6                             UNITED STATES DISTRICT COURT
7                                    DISTRICT OF NEVADA
8
      DENNIS HOF, DONALD COX and                      CASE NO.: 2:18-cv-00543-GMN-NJK
9     JOSEPH BURDZINSKI,
10
                                 Plaintiffs,
11                                                    STIPULATION AND ORDER TO
      vs.                                             EXTEND TIME FOR DISPOSITIVE
12                                                    MOTIONS PENDING
13    ANDREW “BUTCH’ BORASKY, in his                  SUBSTITUTION OF SUCCESSOR
      personal and official capacity as an            IN INTEREST
14    employee of Nye County, NYE COUNTY,
      NEVADA, a political subdivision, DOES I-
15
      X and CORPORATE ROES I-X,
16
                                 Defendants.
17
18           Defendants, ANDREW “BUTCH” BORASKY and NYE COUNTY, NEVADA,
19   by and through their attorney of record, REBECCA BRUCH, ESQ. of ERICKSON,
20   THORPE & SWAINSTON, LTD., and Plaintiffs DENNIS HOF, DONALD COX and
21   JOSEPH BURDZINSKI, Plaintiffs, by and through their attorneys of record, THOMAS
22   J. GIBSON and GIBSON LAW GROUP, hereby stipulate to extend the deadline for
23   dispositive motions precipitated by the death of Plaintiff Dennis Hof.
24                     MEMORANDUM OF POINTS & AUTHORITIES
25   I.      PROCEDURAL HISTORY AND CURRENT STATUS
26           On or about March 26, 2018, this matter was removed from state court to Federal
27   Court. ECF No. 1.       On approximately July 10, 2018, Defendants filed a Motion for
28   Judgment on the Pleadings. ECF No. 13.         Plaintiffs opposed the Motion on July 24,

                                                     1
           Case 2:18-cv-00543-GMN-NJK Document 19 Filed 10/23/18 Page 2 of 3


1    2018. ECF No. 14.       Defendants replied on July 31, 2018. ECF No. 15.           The motion is
2    currently pending before this Court.
3             On approximately Monday, October 8, 2018, Mr. Hof passed away. On Tuesday,
4    October 9, 2018, Defendants filed a Suggestion of Death in this case. ECF No. 18.
5    II.      LEGAL ARGUMENT
6              FRCP 25 (a) holds as follows:
7             (1)    Substitution if the Claim Is Not Extinguished. If a party dies and the claim
8                    is not extinguished, the court may order substitution of the proper party. A
                     motion for substitution may be made by any party or by the decedent's
9                    successor or representative. If the motion is not made within 90 days after
                     service of a statement noting the death, the action by or against the
10
                     decedent must be dismissed.
11
              (3)    Service. A motion to substitute, together with a notice of hearing must be
12                   served on the parties as provided in Rule 5 and on nonparties as provided in
13                   Rule 4. A statement noting death must be served in the same manner.
                     Service may be made in any judicial district.
14
     FRCP 25(a)(1) and (3).
15
16            Dispositive motions in this case are due on October 24, 2018.       ECF No. 10.
17            Until a motion for substitution has been made and granted, the court has no
18   authority to proceed with the deceased party's case. See, e.g., Campbell v. State of Iowa,
19   Third Judicial District Department of Correctional Services, 702 F.3d 1140, 1141-42
20   (8th Cir. 2013)(court may not proceed until proper party is substituted for deceased
21   person).
22            While Defendants filed the Suggestion of Death on October 19, 2018, they have
23   not yet ascertained the identity of the successor to Mr. Hof's estate, or his successor in
24   interest to this action, if any.   As soon as that information is known, the Suggestion of
25   Death will be served on the successor and the other plaintiffs.           In the meantime, the
26   Parties stipulate to stay the current deadline for dispositive motions for 60 days to allow
27   time for Mr. Hof's successor to be named, and substituted into this litigation if the estate
28   determines it wants to continue with this case.       If at the end of 60 days the matter is still

                                                       2
       Case 2:18-cv-00543-GMN-NJK Document 19 Filed 10/23/18 Page 3 of 3


1    in limbo, the Parties may request an additional extension of time to determine if the
2    matter is going forward, and if so, with which parties.
3    III.   CONCLUSION
4           Based upon the foregoing, the Parties hereby stipulate and request the Court grant
5    an extension of time to December 24, 2018, in order to file dispositive motions if any are
6    to be forthcoming.
7           DATED this 23rd day of October, 2018.
8                                              ERICKSON, THORPE & SWAINSTON, LTD
9
10                                             By: _/s/ Rebecca Bruch__________________
                                                      REBECCA BRUCH, ESQ. (SBN7289)
11                                                    99 West Arroyo Street
                                                      Reno, Nevada 89509
12
                                                      Attorneys for Defendants
13
14
15                                             GIBSON LAW GROUP, PLLC

16
                                               By: _/s/ Thomas J. Gibson_________________
17
                                                      THOMAS J. GIBSON, ESQ. (SBN3995)
18                                                    2340 East Calvada Blvd. #5
                                                      Pahrump, Nevada 89048
19
20
                                              ORDER
21
            IT IS SO ORDERED that the deadline to file dispositive motions shall
22
     be extended 60 days from the current deadline of October 24, 2018.
23
            DATED this ____
                        23 day of October, 2018.
24
25
26
                                        _____________________________________
27                                      Gloria M. Navarro, Chief Judge
28                                      United States District Court


                                                     3
